COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00560-CR


Gene Allen Burks                           §    From the 372nd District Court

                                           §    of Tarrant County (1302810D)

v.                                         §    January 8, 2015

                                           §    Opinion by Justice Walker

The State of Texas                         §    (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

suppression ruling and judgment are reversed and this case is remanded to the

trial court for further proceedings consistent with this opinion.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker____________________
                                         Justice Sue Walker